Citation Nr: 0407810	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the right hand.

2.  Entitlement to service connection for cold injury 
residuals of the left hand.

3.  Entitlement to service connection for cold injury 
residuals of the right foot.

4.  Entitlement to service connection for cold injury 
residuals of the left foot.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for an ankle disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to service connection for a visual disorder.

10.  Entitlement to service connection for a digestive 
disorder.

11.  Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C. (the RO).  

Procedural history

The veteran served on active duty from June 1976 to September 
1992.  

In December 2001, the RO received the veteran's claim of 
entitlement to service connection for numerous claimed 
disabilities.  In a May 2002 rating decision, the RO denied 
the claims.  The veteran disagreed with the May 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in April 2003.  

The issues of entitlement to service connection for a 
digestive disorder and hemorrhoids will be addressed in the 
remand portion of this decision.  
Those issues have been remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

 

FINDINGS OF FACT

1.  The veteran does not currently have diagnosed cold injury 
residuals of the hands or feet.  Competent medical evidence 
does not reveal that the claimed cold injury residuals of the 
hands and feet are causally related to the veteran's military 
service.

2.  The veteran does not currently have a diagnosed back 
disorder.  Competent medical evidence does not reveal that 
the claimed back disorder is causally related to the 
veteran's military service.

3.  The veteran does not currently have a diagnosed ankle 
disorder.  Competent medical evidence does not reveal that 
the claimed ankle disorder is causally related to the 
veteran's military service.

4.  The veteran does not currently have a diagnosed disorder 
manifested by headaches.  Competent medical evidence does not 
reveal that the claimed headache disorder is causally related 
to the veteran's military service.

5.  The veteran does not currently have a diagnosed skin 
disorder.  Competent medical evidence does not reveal that 
the claimed skin disorder is causally related to the 
veteran's military service.

6.  The veteran does not have a diagnosed visual disorder 
that is recognized as a disability for VA rating purposes.  
Competent medical evidence does not reveal that any 
recognized visual disorder is causally related to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Cold injury residuals of the bilateral hands and feet 
were not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A back disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).

3.  An ankle disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).

4.  A disorder manifested by headaches was not incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  A skin disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

6.  A visual disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.303(c), 4.9 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
cold injury residuals of the bilateral feet and hands, a back 
disorder, an ankle disorder, a headache disorder, a skin 
disorder and a visual disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2002 rating decision and by the February 2003 statement of 
the case (SOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in 
January 2002, with the specific intent of complying with the 
provisions of the VCAA.  Crucially, the veteran was informed 
by means of the January 2002 letter as to the evidence 
already obtained by the RO, of the evidence still needed to 
substantiate his claims, of which portion of that evidence he 
was required to provide and of which portion VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that the January 2002 letter properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in May 2002, prior to the expiration of 
the one-year period following the January 2002 notification 
of the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the veteran identified private and service 
treatment providers in his initial claim form.  The veteran 
responded to the RO's January 2002 letter, again referencing 
the same private medical records and service medical records 
as in the claim form.  The RO requested and obtained those 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The Board notes that a VA examination has not been conducted 
with respect to the nine claimed disabilities which are being 
discussed on the merits.  As stated above, the VCAA provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  As will be discussed in the 
Remand section below, the Board has found that a VA 
examination is necessary with respect to the veteran's 
digestive disorder and hemorrhoid claims.  However, as the 
record contains no confirmed diagnosis of a current 
recognized disability related to any of the other nine 
claims, an examination or nexus opinion is not necessary to 
reach a decision on these claims.

Under the circumstances presented in this case, a remand for 
such examinations and nexus opinions where there is no 
evidence of a current disability would serve no useful 
purpose and is not "necessary".  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 USCA § 5103A(a)(2).

The veteran asserts in his substantive appeal the denial of 
his claims is based on incomplete service medical records.  
He stated that his records were transferred many times during 
his tour of duty.  The Board notes that the veteran's service 
medical records were obtained by the RO and there is no 
indication that any records were missing, destroyed or 
misplaced.  Moreover, the veteran has not pointed to any 
particular missing records which he thinks might support his 
claims, but has simply made a blanket assertion that some 
records are missing.  In any event, as explained below, the 
outcome of this case hinges upon the lack of currently 
claimed disabilities.  This deficiency manifestly cannot be 
made up through the veteran's service medical records.  

The Board concludes that there is simply no basis for the 
veteran's assertion that records are missing or for the 
implied request for additional development to obtain such 
records.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) 
and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . 
. . . "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
indicated in his substantive appeal that he did not want a 
BVA hearing, and he did not request a hearing before the RO.  
The veteran's  representative has submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Additional law and regulations will be addressed where 
appropriate below.

For the sake of convenience and to avoid duplication of 
effort, the Board has 
grouped certain issues together.

1.  Entitlement to service connection for cold injury 
residuals of the right hand.

2.  Entitlement to service connection for cold injury 
residuals of the left hand.

3.  Entitlement to service connection for cold injury 
residuals of the right foot.

4.  Entitlement to service connection for cold injury 
residuals of the left foot.

The veteran seeks service connection for cold injury 
residuals of the bilateral feet and hands.  He essentially 
contends that they were incurred as a result of his period of 
military service.  As the claims involve similar legal 
principles and evidence, the Board will address them in a 
common discussion, noting where necessary any differences in 
the evidence or findings with respect to the individual 
claims.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first Hickson element, the Board observes 
that the record contains no competent medical evidence that 
the veteran currently suffers from current cold injury 
residuals of the bilateral hands and feet.  The primary 
evidence in support of these claims comes from the veteran's 
own statements.  Although he is competent to report on his 
symptoms, as a layperson without medical training, the 
veteran is not competent to relate those symptoms to a 
particular diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board finds that element (1) is not 
satisfied as to these claims.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of a current 
identified disability, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to the second Hickson element, the veteran's 
service medical records show treatment for a cold injury 
beginning in December 1976.  The veteran reported to an aid 
station with no shoes, complaining of cold feet for the 
previous 12 hours.  A foot examination was completely normal 
with full range of motion and no evidence of swelling.  The 
veteran's feet were noted to be sensitive to pain.  The 
examiner's impression was cold feet due to no shoes.  

Following that initial complaint, the veteran frequently 
complained of pain and swelling symptoms in his feet 
throughout his period of service.  However, objective 
findings were essentially negative.  For example, examination 
of the feet in September 1977 did not reveal evidence of 
swelling, ischemia or palpable tenderness.  In September 
1978, there was a normal examination with no redness or 
swelling.  In October 1978, the veteran was found to have 
good pulses in both feet, no swelling or redness.  

Beginning in December 1978, the veteran complained of 
symptoms of frostbite in the left hand.  Objective 
examination showed his skin to be within normal limits.  The 
veteran was reevaluated later in the month with a negative 
examination.  
The veteran continued to complain of pain in his feet and 
eventually in both hands periodically throughout his period 
of service; however, objective findings continued to be 
negative.  A March 1979 evaluation shows normal appearing 
feet with no discoloration, no swelling and no abnormality.  
The feet were not cold to the touch and there was no loss of 
sensation.  The veteran complained of symptoms extending into 
his legs; however, examination of the legs was normal with no 
discoloration, swelling, insensitivity or other abnormality 
noted.  The veteran was put on successive temporary profiles, 
directing no exposure to cold weather.  In April 1982 he was 
put on a profile of no exposure to temperatures below 40 
degrees for longer than 30 minutes.  A minority opinion was 
given, stating that the limitations were too great for the 
degree of subjective symptoms and objective findings, and 
that no limitations should be assigned.  

After a February 1982 examination, the examiner noted pink 
nail beds with no lesions on the hands or feet, no missing 
nails, no cracks or chapping, no discoloration and no loss of 
motion.  The examiner stated that he could not objectively 
evaluate the problem, as the only findings were subjective 
complaints of pain.  

The service medical records are thus replete with evidence of 
complaints of symptoms related to the feet and hands.  
However, the objective medical evidence repeatedly shows the 
hands and feet to be essentially normal.  At separation in 
June 1992, the examination report shows normal findings for 
the skin, lower extremities, feet and upper extremities.  

Thus, while subjective complaints were noted in service, no 
disability was ever diagnosed, despite numerous thorough 
work-ups.  Hickson element (2), in-service disease or injury, 
is thus not objectively demonstrated.

With respect to the third Hickson element, the Board notes 
that, following service, the veteran did not file a claim for 
service connection until December 2001, almost 10 years after 
separation.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  Even more 
significantly, the post-service medical evidence is entirely 
silent as to complaint or treatment for the claimed cold 
injury residuals.  

The Board can identify no medical opinion which purports to 
relate the claimed cold injury residuals to the veteran's 
military service.  The primary evidence in support of these 
claims comes from the veteran's own statements.  However, the 
veteran is not competent to opine on medical matters such as 
diagnosis or etiology.  See Espiritu, 2 Vet. App. at 494-5; 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The third Hickson 
element is therefore not met.

In short, the three elements essential to establishment of 
service connection have not been met.  Accordingly, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
cold injury residuals.  The benefits sought on appeal are 
accordingly denied.



5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for an ankle disorder.

The veteran also seeks service connection for back and ankle 
disorders.  He essentially contends that such disorders were 
incurred as a result of his period of military service.  

Analysis 

The Board again notes that in order for service connection to 
be granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, the Board observes that the record 
contains no competent medical evidence that the veteran 
currently suffers from disorders of the back or ankles.  
Indeed, the veteran has not even identified which ankle is 
injured or the nature of that injury.  Accordingly, the Board 
finds that element (1) is not satisfied as to these claims.  
The Board therefore believes that in the absence of an 
identified disability, service connection may not be granted 
for those claims.  See Brammer, 3 Vet. App. 223.  

With respect to the second Hickson element, the service 
medical records show that the veteran complained of back pain 
in December 1977, January 1984, September 1990 and January 
1991.  Acute low back pain was noted in January 1991.  The 
service records do not show any ankle injury or disease or 
any complaints thereof.  Hickson element (2) is therefore met 
as to the back but not as to either ankle.  

With respect to the third Hickson element, the post-service 
evidence is entirely silent as to complaint or treatment for 
the claimed disorders of the back and ankles.  
The Board can identify no medical opinion which purports to 
relate the claimed back or ankle disorders to the veteran's 
military service.  The primary evidence in support of these 
claims comes from the veteran's own statements.  As discussed 
above, as a layperson without medical training, the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or etiology.  See Espiritu, 2 Vet. App. at 494-5.

Two of the three elements essential to establishment of 
service connection not having been met as to the back, and 
all three elements not having been met as to the ankle(s), 
the veteran's claims of entitlement to service connection for 
these disorders is denied.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a skin disorder.

Analysis 

The record contains no competent medical evidence that the 
veteran currently suffers from a headache disorder or a skin 
disorder.  The primary evidence in support of these claims 
comes from the veteran's own statements, which as discussed 
above does not constitute competent medical evidence as to 
diagnosis.  Accordingly, the Board finds that element (1) is 
not satisfied as to these claims.
See Rabideau, 2 Vet. App. at 143; Gilpin, 155 F.3d 1353 
[service connection may not be granted unless a current 
disability exists].  

The Board does not necessarily disbelieve the veteran to the 
extent that he may occasionally experience a skin problem or 
headaches.  However, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez, 259 F.3d 1356.

With respect to Hickson element (2), the service medical 
records show that the veteran complained in December 1979 of 
a head injury with an associated headache, reportedly caused 
by receiving a rifle butt to the head.  In September 1983, 
the veteran complained of a headache that was attributed to a 
cold.  The veteran complained of headaches in February 1988 
with no firm diagnosis resulting, but with a rule-out 
diagnosis of stress.  

With respect to the veteran's claimed shaving related skin 
disorder, the Board notes frequent complaints in the service 
records of bumps and irritation resulting from ingrown facial 
hair and aggravated by close shaving.  There is a recurring 
diagnosis of pseudofolliculitis barbae as late as 1985.  At 
that time, the veteran was put on a recurring shaving profile 
and was eventually put on a permanent profile requiring that 
he keep his beard trimmed to 1/8 inch.    

Based on these in-service findings, the Board believes that 
Hickson element (2) has arguably been satisfied with respect 
to both a skin rash and headaches (although not a chronic 
headache disorder).

With respect to the third Hickson element, the post-service 
evidence is silent as to complaint or treatment with respect 
to the claimed headaches and skin disorder.
The Board can identify no medical opinion which purports to 
relate the claimed headaches and skin disorder to the 
veteran's military service.  The primary evidence in support 
of these claims comes from the veteran's own statements.  The 
veteran is not competent to provide medical opinions on 
matters involving diagnosis or nexus.  See Espiritu, 2 Vet. 
App. at 494-5.

Two of the three elements essential to establishment of 
service connection not having been met, the Board finds that 
a preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for headaches or 
a skin disorder.  The benefits sought on appeal are 
accordingly denied.

9.  Entitlement to service connection for a visual disorder.

The veteran seeks service connection for a visual disorder.  
He essentially contends that such a disorder was incurred as 
a result of his period of military service.  

Factual background

Service medical records show that the veteran complained of 
eye pain in May 1978; this was attributed to irritation.  In 
August 1989, the veteran was seen for an eye consultation.  
The veteran's prescription was adjusted.  The examiner noted 
a negative external examination.  His impressions were a 
slight increase in hyperopic astigmatism in the left eye and 
a stable right eye.  The veteran's ocular health was 
reportedly normal.  At separation, the veteran was noted to 
have normal findings for the eyes, pupils and ocular motility 
and normal ophthalmoscopic findings.  The veteran's distant 
vision was 20/20 in both eyes.  His uncorrected near vision 
was 14/21 right and 14/28 left.

There are no pertinent post service medical findings.

Relevant law and regulations 

Congenital or developmental abnormalities

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within in the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2003) 

VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexist claimants' 
military service.  The opinion went on to hold, however, that 
service connection for congenital, developmental or familial 
diseases could  be granted if manifestations of the disease 
in service constituted aggravation of the condition.

Analysis 

With respect to Hickson element (1), the Board notes that the 
veteran has been diagnosed with hyperopia and astigmatism.  
The Board can identify no other diagnosis of a current eye or 
visual disorder.  As discussed immediately above, VA 
regulations provide that refractive error of the eye is not a 
disease or injury in the meaning of applicable legislation 
for disability compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996) and cases cited therein; VAOPGCPREC 82-90.  

Thus, under pertinent law the veteran's eye problems are not 
considered to be disabilities for VA purposes.  In the 
absence of a disability service connection may not be 
granted.  See Brammer, supra.  Hickson element (1) has not 
been met, and the veteran's claim fails on that basis.

With respect to Hickson element (2), as noted above service 
connection may be granted of a congenital or developmental 
abnormality is aggravated by military service.  See 
VAOPGCPREC 82-90.  In this case, there is nothing in the 
evidence pertinent to service to indicate that the veteran's 
eyes were affected by injury or disease in service, or that 
his congenital visual disorder was worsened beyond its normal 
progress by service.    

Moreover, the Board can identify no medical opinion which 
purports to relate any increase in the veteran's congenital 
visual disability to his military service.  The primary 
evidence in support of these claims comes from the veteran's 
own statements, which are not competent.  See Espiritu, 2 
Vet. App. at 494-5.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's congenital 
visual disorder is entitled to service connection.  
The benefit sought on appeal is therefore denied.


ORDER

Service connection for cold injury residuals of the right 
hand is denied.

Service connection for cold injury residuals of the left hand 
is denied.

Service connection for cold injury residuals of the right 
foot is denied.

Service connection for cold injury residuals of the left foot 
is denied.

Service connection for a back disorder is denied.

Service connection for an ankle disorder is denied.

Service connection for headaches is denied.

Service connection for a skin disorder is denied.

Service connection for a visual disorder is denied.


REMAND

10.  Entitlement to service connection for a digestive 
disorder.

11.  Entitlement to service connection for hemorrhoids.

With respect to the veteran's claims of entitlement to 
service connection for a digestive disorder and for 
hemorrhoids, the first two elements required for service 
connection, current disability and in-service disease or 
injury, are arguably satisfied.  

With respect to current disability, the post-service evidence 
does contain a diagnosis of GERD or peptic ulcer disease 
which appears to be based on a barium swallow; although the 
findings of that test are not in the record.  The record also 
contains an undated post-service treatment report which 
contains a nominal diagnosis of hemorrhoids.  However, this 
appears to be based solely on the veteran's account of his 
symptoms.  There is no indication from the evidence that a 
rectal examination was conducted or that the existence of 
current hemorrhoids was objectively verified by the examiner.  
Indeed, an April 1999 report indicates that the veteran did 
not want a rectal examination.  

With respect to in-service disease, the evidence pertinent to 
service shows that the veteran complained of hemorrhoids 
during service and was diagnosed with hemorrhoids in 
September 1985.  Two external hemorrhoids were identified in 
August 1991 with probable internal hemorrhoids noted.  
However, at separation, findings related to the anus and 
rectum were normal.  With respect to digestive symptoms, the 
veteran complained of an upset stomach in June 1985 and was 
diagnosed with gastroenteritis.  There is no evidence of a 
recurrence of symptoms during service, and at separation, the 
veteran was found to have normal abdomen and viscera 
findings.  

Although the evidence showing a current diagnosis and an in-
service reference is somewhat sketchy with respect to both 
claims, the Board believes that it is sufficient to warrant 
further development.  The VCAA and its implementing laws and 
regulations provide, generally, that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board additionally observes that it is unclear whether 
the veteran currently has the two claimed disabilities.  It 
is also unclear whether complaints of rectal bleeding were 
referable to the claimed hemorrhoids or to the claimed ulcer.  
These matters must be addressed in the pending examination.

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
examination by an appropriate medical 
professional to determine the nature and 
etiology of any current digestive 
disorder and hemorrhoids.  

?	In light of the veteran's past 
reluctance to undergo a rectal 
examination, VBA should notify the 
veteran of the provisions of 
38 C.F.R. §§ 3.158 and 3.655 (2003) 
with respect to failure to cooperate 
with VA in its attempts to develop 
his claim.  

?	The examiner is asked to review the 
veteran's claim file in conjunction 
with the examination.  The examiner 
is asked to identify any current 
diagnoses with respect to the 
digestive system and to determine 
whether the veteran currently has 
hemorrhoids.  Any diagnostic testing 
which is deemed to be appropriate by 
the examiner should be accomplished.  
The examiner is asked to state an 
opinion as to whether any current 
digestive disorder and any currently 
identified hemorrhoids are at least 
as likely as not related to the 
veteran's military service, 
including the in-service findings 
alluded to above.

The report of the examination should be associated 
with 
the veteran's VA claims folder.

2.  VBA should then readjudicate the 
claim.  If the claim remains denied, VBA 
should issue a supplemental statement of 
the case.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



